FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOHN LOUIS VISCIOTTI,                        Nos. 99-99031
                Petitioner-Appellee-               99-99032
                    Cross-Appellant,             D.C. No.
                 v.
                                             CV-97-04591-R
                                              Central District
JILL BROWN, Warden, of California
State Prison at San Quentin,*                  of California,
             Respondent-Appellant-             Los Angeles
                     Cross-Appellee.
                                                 ORDER


               ON REMAND FROM THE
           UNITED STATES SUPREME COURT

                       Filed May 9, 2005

     Before: Harry Pregerson, A. Wallace Tashima, and
             Marsha S. Berzon, Circuit Judges.


                            ORDER

   Given the facts, the circumstances, and the record in this
case, we deny Petitioner’s Motion for Oral Argument on Post
Remand Briefing and remand this case to the district court for
further proceedings consistent with the decision of the United
States Supreme Court in Woodford v. Visciotti, 537 U.S. 19
(2002). We express no opinion on any of the arguments
offered by the parties in their post-remand briefing, as the

 *Jill Brown is substituted for Jeanne Woodford, her predecessor as
Warden of San Quentin State Prison. See Fed. R. App. P. 43(c)(2).

                               5003
5004                VISCIOTTI v. BROWN
proper course would be for the district court to review and
rule on the arguments in the first instance.

  IT IS SO ORDERED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.